DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2021 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 24-26, and 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US 2006/0162661) in view of Yasumuro et al (US 2014/0060572).
Jung et al teaches a reactor system (Fig 1, 3, 4 and 8) comprising: a reaction chamber 80 comprising an interior surface; a remote plasma source 156 coupled to the 124a coupled to the remote plasma source, a transport path 176 between the reaction chamber and the remote plasma source 
 (See [0029]-[0034], [0059-[0069], [0078]-[0080] which teaches remote plasma system 156 connected to first gas supply 124a for supplying H2 to the processing chamber 80 through conduit 176). Jung et al teaches a gas distribution apparatus 108 having a top section 220 and a bottom section 252b defining a chamber therebetween, wherein the bottom section 252b comprises having a plurality of holes formed there through therethrough fluidly connected between the chamber and the reaction chamber space, wherein the top section comprises an inlet configured to receive a gas entering the gas distribution apparatus (Fig 8 and Fig 12-13; [0064]-[0070] teaches a dual gas distributor 108 comprises two spreader plates 252a, 252b with a plurality of holes to form two gas spreading boxes 260, which reads on a chamber (formed by the top 220 and bottom plate 252b), to receive remotely energized first process gas from the first conduit 224 and a second spreading zone 261 to receive non-energized gas from a second conduit 228 and a second spreader plate 252b with a plurality of holes to distribute gases to the process zone). Jung also teaches a chamber defined between a top section 232/220 and a bottom section 252b having a plurality of holes formed there through; a manifold plate 252a disposed between the top section and the bottom section of the chamber, wherein the manifold plate 252a comprises: a plurality of gas channels  fluidly connected to the transport path, each gas channel  extending over a portion of less than all of a distance from a center region of the chamber to an edge of the chamber (See Figures 4, 8-12; [0058]-[0068] which teaches gas distributor 108 having a top surface 220 and a bottom spreader plate 252b with a plurality of radial channels 261a formed in 220, and additional faceplate 312 may also be included). Jung et al also teaches the bottom section 252b comprises a center region and an outer region, wherein the center region has holes 264b with a first diameter and the outer region has holes with a second diameter 264b, wherein the center region is 75 percent to 99 percent of the bottom section (See Fig 11-12). Jung also teaches the manifold plate comprises: a plurality of gas channels fluidly connected between the inlet in the top section and the chamber, such that the gas travels from the inlet, through the plurality of gas channels in the manifold plate, into the chamber, through the plurality of holes in the bottom section, and into the reaction chamber space (See Fig 12 which shows the gas flow arrow from the inlet 224 through channels in manifold plate 252a and through channels in bottom plate 252b into the process chamber onto the substrate 32). It is noted that the first diameter and the second diameter of the holes may be equal, and there is nothing to distinguish the center region from the outer region other than presence of the hole which covers the entire surface of the bottom section 252; therefore Jung et al teaches a region of 75-99% of the bottom surface that reads on the center region having holes of a first diameter and an outer region having holes of a second diameter, where the first and second holes have the same diameter. The claim is given the broadest reasonable interpretation, where the first and second holes have diameters that may be equal. It is also noted that this interpretation is supported by applicant’s dependent claim 27 which further limits claim 1 by requiring different sized holes in the center and outer regions.
	Jung et al does not explicitly teach the inner wall surface of the processing chamber are coated with a metal oxide. 
10 comprising: a reaction chamber 12 comprising an interior surface; a remote plasma source 16 coupled to the reaction chamber; and a hydrogen source (GS, G1) coupled to the remote plasma source,
wherein at least a portion of the interior surface of the chamber 12 comprises a metal oxide coating (oxide of aluminum formed by thermal spraying) (See Fig 1 and [0026]-[0036]).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Jung et al by providing a metal oxide coating on the inner wall of the processing chamber, as taught by Yasumuro et al, to provide a protecting coating and reduce surface recombination.
	Referring to claim 2, the combination of Jung et al and Yasumuro et al teaches aluminum oxide film formed on the inner wall surfaces of the processing chamber (Yasumuro [0028]).
Referring to claim 24, the combination of Jung et al and Yasumuro et al teaches 12 channels 240 (See Jung Fig 10).
Referring to claim 25-26, the combination of Jung et al and Yasumuro et al teaches first gas hole diameters of 2.5-10 mm and a second gas outlets having a dimaeter of 0.3-2.5 mm, and the size of each of the outlets may vary radially from the center outward, and channels 240 with a cross sectional size of 5-20 mm (Jung [0044], [0049], [0063]-[0064], claim 7). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Jung et al and Yasumuro et al by providing holes with a diameter of 0.5 to 1.5 mm holes because changes in size and shape are prima facie obvious (MPEP 2144.04) and overlapping ranges are prima facie 
Referring to claim 32-34, the combination of Jung et al and Yasumuro et al teaches the channels 240 extend from the center region outward (Jung Fig 9-12). The combination of Jung et al and Yasumuro et al does not explicitly teach 20 to 80% or 40 to 70%. The channel length depicted in Fig 10 appears to fall within the claimed range, however no explicit dimensions are disclosed. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Jung et al and Yasumuro et al by having the channel extend 20 to 80% or 40 to 70%, to provide gas flow to desired regions of the spreader plate for optimal gas flow because channel length and hole position affects flow to the spreader plate. Furthermore, changes in size and shape are prima facie obvious (MPEP 2144.04), thus changing the length of the channel to be within the claimed range would have been obvious to one of ordinary skill in the art at the time of filing.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US 2006/0162661) in view of Yasumuro et al (US 2014/0060572), as applied to claim 1-2, 24-26, 28-29, and 32-34, and further in view of Hendrix et al (US 2018/0044800).
The combination of Jung et al and Yasumuro et al teaches all of the limitations of claim 3, as discussed above, except the metal oxide is formed using ALD.
Yasumuro et al teaches providing a metal oxide film on an inner wall of an aluminum processing chamber by a thermal spraying process or the like ([0028]).

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Jung et al and Yasumuro et al by using ALD to form the metal oxide layer, as taught by Hendrix et al to provide an aluminum oxide coating with reduced surface roughness having a smooth and dense surface layer that allows for minimal attack in corrosive environments.
Referring to claim 4, the combination of Jung et al, Yasumuro et al and Hendrix et al teaches 1 to 10000 angstrom (0.1 to 1000 nm). Overlapping ranges are prima facie obvious (MPEP 2144.05).

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US 2006/0162661) in view of Yasumuro et al (US 2014/0060572), as applied to claims 1-2, 24-26, 28-29, and 32-34 above, and further in view of Shih et al (US 2002/0066532).
The combination of Jung et al and Yasumuro et al teaches all of the limitations of claim 4, as discussed above, except the thickness of the coating ranges from 100 to 750 nm. The combination of Jung et al and Yasumuro et al teaches providing a metal 
In a processing chamber apparatus, Shih et al teaches providing a corrosion resistant protective coating to coat the inside surface of a reactor chamber exposed to corrosive processing gas (Abstract). Shih et al also teaches providing a corrosion-resistant protective coating of aluminum oxide by coating an aluminum substrate, and the aluminum oxide layer may be either formed thermally or anodically formed to have a thickness of 0.1 to 20 micrometers (100 to 20000 nm) ([0011]). Overlapping ranges are prima facie obvious (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Jung et al and Yasumuro et al by providing an aluminum oxide thickness of 100 to 750 nm, as taught by Shih et al, to provide a suitable thickness to resist corrosion.

Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US 2006/0162661) in view of Yasumuro et al (US 2014/0060572) and Shih et al (US 2002/0066532), as applied to claims 1-2, 4, 24-26, 28-29, and 32-34  above, and further in view of Hendrix et al (US 2018/0044800).
The combination of Jung et al, Yasumuro et al and Shih et al teaches all of the limitations of claim 5, as discussed above, except the coating the coating is non-porous. The combination of Jung et al, Yasumuro et al and Shih et al teaches the aluminum oxide layer may be anodically (Shih [0011]), however does not explicitly teach the layer is non-porous.

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Jung et al, Yasumuro et al and Shih et al by using ALD to form the metal oxide layer sealant, as taught by Hendrix et al, to provide a non-porous aluminum oxide coating with reduced surface roughness having a smooth and dense surface layer that allows for minimal attack in corrosive environments.
Referring to claim 7, the combination of Jung et al, Yasumuro et al, Shih et al and Hendrix et al teaches an aluminum oxide layer may be either formed anodically formed to have a thickness of 0.1 to 20 micrometers (100 to 20000 nm) (Shih [0011]) and Hendrix teaches a thickness of 1 to 10000 angstroms ([0177]). Overlapping ranges are prima facie obvious (MPEP 2144.05).

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US 2006/0162661) in view of Yasumuro et al (US 2014/0060572) and Shih et al (US 2002/0066532, and further in view of Hendrix et al (US 2018/0044800), as applied to 1-2, 4-5, 24-26, 28-29, and 32-34  above, and further in view of Meeus et al (US 2008/0213696).
The combination of Jung et al, Yasumuro et al, Shih et al and Hendrix et al teaches all of the limitations of claim 6, as discussed above, except the coating has an average surface roughness of 0.1 to 0.8 m. The combination of Jung et al, Yasumuro et al, Shih et al and Hendrix et al teaches the aluminum oxide layer may be formed anodically (Shih [0011]) and reducing the surface roughness provides a smooth and dense surface layer for minimal attack in corrosive environments (Hendrix [0207]), however does not explicitly teach an average surface roughness of 0.1 to 0.8 m.
In a method of anodizing aluminum, Meeus et al teaches an aluminum foil was subjected to anodic oxidation to form Al2O3 with a surface roughness ra of 0.21 m ([0072]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Jung et al, Yasumuro et al, Shih et al and Hendrix et al by anodizing aluminum to form aluminum oxide having a roughness of 0.1 to 0.8 m, because anodized aluminum oxide is known in the art to be formed with roughness of 0.21 m, as taught by Meeus et al, and reduced roughness is desirable to reduce attack in corrosive environments.

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US 2006/0162661) in view of Yasumuro et al (US 2014/0060572), as applied to claim 1-2, 24-26, 28-29, and 32-34, and further in view of Lubomirsky et al (US 2014/0227881).

In a plasma processing chamber apparatus, Lubomirsky et al teaches a system comprising a first remote plasma unit 501a, 601a, 701a, 901a and first transport path between the first remote plasma unit and the reaction chamber 500, 600, 700, 900 and a second remote plasma unit 501b, 601b, 701b, 901b and a second transport path between the second remote plasma unit and the reaction chamber (See Fig 5, 6, 7 and 9; [0064]-[0103]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Jung et al and Yasumuro et al by providing a second remote plasma unit and a second transport path between the second remote plasma unit and the reaction chamber, as taught by Lubomirsky et al, to provide additional precursors in desired processes and additional flexibility (Lubomirsky [0072]-[0075]).
In regards to the second transport path comprises the metal oxide coating, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Jung et al, Yasumuro et al and Lubomirsky et al by providing a protective oxide coating on the second transport path from the second remote plasma unit to reduce surface recombination. 

Claims 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US 2006/0162661)in view of Yasumuro et al (US 2014/0060572), as applied s 1-2, 24-26, and 32-34 above, and further in view of Yokogawa et al (US 2010/0163187).
The combination of Jung et al and Yasumuro et al teaches all of the limitations of claims 27, as discussed above, except the combination of Jung et al and Yasumuro et al is does not explicitly teach the second diameter of the holes in the outer region is greater than the first diameter of the holes in the center region.
In a gas distribution showerhead for plasma processing apparatus, Yokogawa et al teaches a shower plate 1 where each diameter of gas injection holes 27 faced to the wafer edge portion (outer region) and formed on the periphery portion of the shower plate 1 is 1.3 times that of the other gas injection holes 2 (center region), and an explicit example where the hole at the periphery is 0.65 mm and the center hole diameter is 0.5 mm (Fig 15; [0073]-[0081]). Yokogawa et al teaches a Yokogawa et al also teaches increasing the gas supply amount by increasing the hole number density ([0068]-[0081]). Yokogawa et al also teaches the increasing the gas supply amount in the periphery. Yokogawa et al depicts the outer region as outer most hole, and the inner most row of 15 holes (See Fig 15), which clearly suggest the center region is 75-99% with holes of first diameter, and the outer region has a second larger hole diameter. Furthermore, Yokogawa et al also teaches optimization of the gas injection hole number density and an optimization for the domain on which the gas injection hole density is made increased ([0060]), which clearly suggests the size/domain of the outer region is a result effective variable which is optimizable through routine experimentation to obtain a desired flow rate through an periphery of the shower plate.

Referring to claim 28-29, the combination of Jung et al, Yasumuro et al and Yokogawa et al teaches first gas hole diameters of 2.5-10 mm and a second gas outlets having a diameter of 0.3-2.5 mm, and the size of each of the outlets may vary radially from the center outward, and channels 240 with a cross sectional size of 5-20 mm (Jung [0044], [0049], [0063]-[0064], claim 7). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Jung et al, Yasumuro et al and Yokogawa et al by providing holes with a diameter of 0.5 to 1.5 mm holes in the center region and holes in the outer region of 1 to 3 mm because changes in size and shape are prima facie obvious (MPEP 2144.04) and overlapping ranges are prima facie obvious (MPEP 2144.05) and diameter is within the suitable range for holes in permit a desired gas flow.
Referring to claim 30, the combination of Jung et al, Yasumuro et al and Yokogawa et al teaches the density at the center is less than the periphery (Yokogawa [0069]-[0080]). It is noted that applicant defines density as “per unit surface area of a bottom surface of the bottom section” (see paragraph [0009]), and Yokogawa et al teaches increasing the gas injection hole number density in the outer region, or increasing the hole diameter for the same gas injection hole number density in the outer 
Referring to claim 31, the combination of Jung et al, Yasumuro et al and Yokogawa et al teaches an apparatus which is capable of supporting a substrate having a diameter less than the diameter of the perimeter of the outer region; therefore meets the claimed limitation. The size of the substrate merely recites an intended use of the apparatus. 

Response to Arguments

Applicant's arguments filed 10/04/2021 have been fully considered but they are not persuasive.
Applicant’s argument that Jung does not teach a gas distribution apparatus top section and a bottom section defining a chamber therebetween, wherein the bottom section comprises a plurality of holes formed there through fluidly connected between the chamber and the reaction chamber space, wherein the top section comprises an inlet configured to receive a gas entering the gas distribution apparatus; a manifold plate disposed in the chamber between the top section and the bottom section of the gas distribution apparatus chamber, wherein the manifold plate comprises: a plurality of gas channels fluidly connected between the inlet in the top section and the chamber, such that the gas travels from the inlet, through the plurality of gas channels in the manifold plate, into the chamber, through the plurality of holes in the bottom section, and into the reaction chamber space is noted but not found persuasive. Applicant’s 220 and a bottom section 252b defining a chamber therebetween, wherein the bottom section comprises a plurality of holes 264b formed there through fluidly connected between the chamber and the reaction chamber space, wherein the top section comprises an inlet 224 configured to receive a gas entering the gas distribution apparatus; a manifold plate 252a disposed in the chamber between the top section and the bottom section of the gas distribution apparatus chamber, wherein the manifold plate comprises: a plurality of gas channels fluidly connected between the inlet in the top section and the chamber, such that the gas travels from the inlet, through the plurality of gas channels in the manifold plate, into the chamber, through the plurality of holes in the bottom section, and into the reaction chamber space, as depicted by the gas flow line/arrow where the chamber is formed between the top of the gas distribution apparatus 220 and the bottom spreader plate 252b and a manifold plate 252a in the space/chamber formed between the top plate and bottom plate.
Applicant’s argument that Jung teaches gas flow pathways are fluidly separate thus cannot teach a plurality of gas channels fluidly connected between the inlet in the top section and the chamber, such that the gas travels from the inlet, through the plurality of gas channels in the manifold plate, into the chamber, through the plurality of holes in the bottom section, and into the reaction chamber space. This is not persuasive because Fig 12 clearly teaches a plurality of gas channels fluidly connected between the inlet in the top section and the chamber, such that the gas travels from the inlet, 252a and through the bottom plater 252b (see Fig 12).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2010/0311249 teaches a remote plasma source connected to a chamber through an inlet 216, a blocker (manifold) plate 219 between the inlet and the bottom plate 210, and a bottom plate with holes (See Fig 2; [0026]-[0040])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714